United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sheridan, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-26
Issued: March 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 3, 2012 appellant filed a timely appeal of a July 26, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury while in the performance of duty on April 4, 2012.
FACTUAL HISTORY
On April 11, 2012 appellant, then a 43-year-old city carrier, filed a traumatic injury claim
alleging that she was loading mail trays into her vehicle on April 4, 2012 when she hurt her
lower back. She stopped work on April 7, 2012. An April 6, 2012 computerized tomography
(CT) scan obtained by Dr. Daniel R. Alzheimer, a Board-certified diagnostic radiologist,
exhibited L3-L4, L4-L5 and L5-S1 disc bulges as well as L4-L5 and L5-S1 degenerative facet
changes.
1

5 U.S.C. § 8101 et seq.

In April 6, 2012 emergency department records, Dr. David Neilsen, a family practitioner,
related that appellant experienced lower back pain when she lifted heavy objects at work on
April 4, 2012. On examination, he observed antalgic gait, lower back tenderness and positive
left straight leg raise test. Dr. Neilsen diagnosed acute lower back pain.
Erin Scherry, a physician assistant, remarked in an April 12, 2012 report that appellant
was lifting mail trays and placing them into a postal vehicle on April 4, 2012 when she injured
her lower back. She diagnosed lower back strain and lumbar disc disease. Ms. Scherry checked
the “yes” box in response to a form question asking whether the condition was employment
related. Work status notes for the period April 12 to May 15, 2012 placed appellant off duty
through May 22, 2012.
Unsigned progress notes for the period April 12 to May 22, 2012 reiterated that appellant
sustained lumbago on April 4, 2012 while lifting mail trays.
OWCP informed appellant in a June 13, 2012 letter that additional information was
needed to establish her claim. It gave her 30 days to submit a report from a qualified physician
explaining how loading mail trays on April 4, 2012 resulted in a diagnosed condition.2
Appellant submitted new evidence. Scott L. Morey, a physician assistant, stated in a
May 23, 2012 report that appellant felt a pop in her lower back while loading her mail truck on
April 4, 2012. On examination, he observed lumbar tenderness to palpation and diminished
patellar and deep tendon reflexes. X-rays of the lumbar spine showed decreased L4-L5 and L5S1 disc space and degenerative spine changes. Mr. Morey diagnosed lumbosacral sprain.3
By decision dated July 26, 2012, OWCP denied appellant’s claim, finding the medical
evidence insufficient to establish that the accepted April 4, 2012 employment incident caused or
contributed to a back injury.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,4 including that he or she is an “employee” within the meaning of FECA and that he or
she filed her claim within the applicable time limitation.5 The employee must also establish that
she sustained an injury in the performance of duty as alleged and that his or her disability for
work, if any, was causally related to the employment injury.6

2

OWCP noted that appellant’s claim was originally received as a simple, uncontroverted case resulting in
minimal or no lost time from work and payment was approved for limited medical expenses without formal
adjudication.
3

Appellant also submitted physical therapy records for the period April 18 to May 25, 2012.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

5

R.C., 59 ECAB 427 (2008).

6

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The case record supports that appellant carried and loaded mail trays into her postal
vehicle on April 4, 2012. The Board finds, however, that she did not establish her traumatic
injury claim because the medical evidence did not establish that this accepted employment
incident caused or contributed to a lower back condition.
In April 6, 2012 emergency department records, Dr. Neilsen related that appellant
experienced lower back pain when she lifted heavy objects at work on April 4, 2012. Following
a physical examination, he diagnosed acute lower back pain. Dr. Neilsen merely communicated
appellant’s history of injury.9 He did not address the issue of causal relationship. Dr. Neilsen
did not pathophysiologically explain how loading mail trays on April 4, 2012 caused or
contributed to a lower back injury.10 Further, he did not list a specific diagnosis other than
noting the complaint of low back pain.
Dr. Alzheimer’s April 6, 2012 CT scan report failed to discuss whether appellant
sustained a lumbar condition as a result of the April 4, 2012 work event. Therefore, it offered
limited probative value on the issue of causal relationship.11
A medical issue such as causal relationship can only be resolved through the submission
of probative medical evidence from a physician.12 In this case, unsigned progress notes from
April 12 to May 22, 2012 did not constitute competent medical evidence. The Board is unable to
7

T.H., 59 ECAB 388 (2008).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

See P.K., Docket No. 08-2551 (issued June 2, 2009) (an award of compensation may not be based on a
claimant’s belief of causal relationship).
10

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). See also John W.
Montoya, 54 ECAB 306, 309 (2003) (a physician’s opinion must discuss whether the employment incident
described by the claimant caused or contributed to the diagnosed medical condition).
11

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949).

3

determine whether the individual who completed them is a qualified physician.13 Moreover,
since a physician assistant is not a “physician” as defined under FECA, Ms. Scherry and
Mr. Morey’s records lack probative medical value.14 In the absence of rationalized medical
opinion evidence, appellant failed to meet her burden of proof.
Appellant contends on appeal that she was injured in the manner described in the Form
CA-1. The Board has already addressed the deficiencies of the claim.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury
while in the performance of duty on April 4, 2012.
ORDER
IT IS HEREBY ORDERED THAT the July 26, 2012 merit decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

R.M., 59 ECAB 690, 693 (2008).

14

5 U.S.C. § 8101(2); E.K., Docket No. 09-1827 (issued April 21, 2010) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). For the same
reason, physical therapy records for the period April 18 to May 25, 2012 lacked probative value. See supra note 3.

4

